Citation Nr: 1040253	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  08-25 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right elbow 
epicondylitis with osteoarthritis.

2.  Entitlement to service connection for left elbow 
epicondylitis with osteoarthritis.

3.  Entitlement to service connection for right wrist carpal 
tunnel syndrome with osteoarthritis.

4.  Entitlement to service connection for left wrist carpal 
tunnel syndrome with osteoarthritis.

5.  Entitlement to service connection for right shoulder 
osteoarthritis. 

6.  Entitlement to service connection for left shoulder 
osteoarthritis.

7.  Entitlement to service connection for right knee 
osteoarthritis.

8.  Entitlement to service connection for left knee 
osteoarthritis.

9.  Entitlement to service connection for right ankle 
osteoarthritis.

10.  Entitlement to service connection for left ankle 
osteoarthritis.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to June 
1965.  The Veteran also had unverified service with the Reserves 
from 1977 to 1993.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision from the Portland, Oregon, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was scheduled to appear for a Board hearing at the RO 
in August 2010.  However, he failed to report for this hearing 
and provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  38 C.F.R. § 
20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

On his entrance examination into the Air Force Reserve in March 
1977, the Veteran stated that he fractured his right wrist in 
June 1975.  

A January 1992 report from Houshang Seradge, M.D., is of record.  
The private physician noted that the Veteran complained of 
cervical pain with radiation to the left shoulder, bilateral 
shoulder pain, and bilateral elbow pain since April 1991.  He 
also complained of bilateral finger pain and paresthesia of 2 
years duration.  The Veteran stated that he fractured his right 
wrist about 20 to 22 years ago.  

The pertinent diagnoses were bilateral carpal tunnel syndrome, 
left radial tunnel syndrome, bilateral shoulder impingement, and 
bilateral medial and lateral epicondylitis.   The physician 
opined that his disabilities were "definitely work related," 
and that the Veteran's earlier right wrist fracture was worsened 
by his work.  The Veteran's history of heavy labor as a cement 
finisher would lead to these types of overuse injuries.  The 
Veteran informed the physician that he believed that his problems 
were work related and was going to file a workers' compensation 
claim.  He was subsequently found unfit to perform his duties due 
to a physical disability by an administrative discharge board in 
1993, and was discharged from active duty.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in- service incurrence or aggravation of a 
disease or injury; and (3) competent evidence of a nexus (i.e., 
link) between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

An in-service injury alone is not enough, as there must be a 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d); Savage v. Gober, 10 Vet. App. 488, 494-95 
(1997).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in the 
line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  
Active military, naval, or air service also includes any period 
of inactive duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury, but not disease, incurred 
in the line of duty.  Id.  Accordingly, service connection may be 
granted for disability resulting from a disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from an 
injury, but not disease, incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

The Veteran has stated that he performed the same activities 
during his Reserve service as he did during his civilian job and 
therefore, his orthopedic disabilities were also caused by his 
Reserve service.  An examination is needed to resolve these 
issues.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  Request verification of any dates of 
active duty, active duty for training, and 
inactive duty training which the Veteran had 
with the United States Air Force Reserve.

2.  Afterwards, schedule the Veteran for an 
orthopedic examination.  The claims file and 
a copy of this remand must be made available 
to the examiner for review and the examiner 
must indicate in the examination report that 
this has been accomplished.  A complete 
history must be taken.  All indicated tests 
and studies should be accomplished.  The 
examiner should examine the Veteran and offer 
an opinion regarding whether it is at least 
as likely as not (a 50 percent probability or 
greater) that any elbow, wrist, shoulder, 
knee or ankle disability was incurred in or 
was aggravated by the Veteran's service.  The 
examiner must specifically address whether 
the Veteran's current right wrist disability 
preexisted his period of Reserve service, and 
if so was the condition aggravated by his 
Reserve service.  Complete rationale must be 
provided.

3.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
Veteran and his representative a supplemental 
statement of the case and give them time to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

